OPINION
By BARTLETT, J.
Motion to make definite and certain the cross-petition is OVERRULED.
On September 13, 1954, defendant filed the cross-petition objected to, and on the same date filed separately an alleged supplemental answer.
On September 21, 1954, plaintiff’s counsel filed a motion to strike the alleged supplemental answer from toe files which was sustained, but made no objection to the cross-petition until October 2, 1954, when the instant motion was filed.
Several objects may be included in the same motion if they grow out of, or are connected with the action in which it is made. Sec. 2309.66 R. C.
It is not proper practice to permit counsel to file motions which they could have filed on the prior pleading. The rule is, that a party who seeks to take advantage of irregularities which are known and might have been brought out, must bring forward all his objections on the original motion at once, and not parcel them out and produce them piece-meal. 14 *578Enc. Pl. & Pr., 184; State, ex rel. v. Schott, 6 N. P. (N. S.) 270, 272. Otherwise, they will be deemed waived.
Entry accordingly with exceptions by counsel for plaintiff.